FILED
                                                                      United States Court of Appeals
                                        PUBLISH                               Tenth Circuit

                      UNITED STATES COURT OF APPEALS                         April 17, 2018

                                                                          Elisabeth A. Shumaker
                             FOR THE TENTH CIRCUIT                            Clerk of Court
                         _________________________________

UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                             No. 17-1166

MAGDIEL SANCHEZ-URIAS,

      Defendant - Appellant.
                      _________________________________

                     Appeal from the United States District Court
                             for the District of Colorado
                         (D.C. No. 1:16-CR-00372-MSK-1)
                       _________________________________

Dean Sanderford, Assistant Federal Public Defender (Virginia L. Grady, Federal Public
Defender, with him on the briefs), Denver, Colorado, for Defendant-Appellant.

Paul Farley, Assistant United States Attorney (Robert C. Troyer, Acting United States
Attorney, with him on the brief), Denver, Colorado, for Plaintiff-Appellee.
                        _________________________________

Before HARTZ, SEYMOUR, and PHILLIPS, Circuit Judges.
                  _________________________________

HARTZ, Circuit Judge.
                         _________________________________

       Defendant Magdiel Sanchez-Urias pleaded guilty in the United States District

Court for the District of Colorado to illegally reentering the country after being deported.

See 8 U.S.C. § 1326(a). The court imposed a sentence that included a $1,000 fine.

Defendant appeals, arguing that he cannot afford the fine. Exercising jurisdiction under
28 U.S.C. § 1291, we affirm. Defendant bore the burden to show that he lacked the

assets to pay the fine. But he refused to provide financial information at his presentence

interview, and the district court did not clearly err in finding on the record before it that

Defendant had not established his inability to pay.

       Defendant’s presentence investigation report (PSR), prepared on April 4, 2017,

states that “[u]pon advice of counsel, [Defendant] did not provide financial information at

the time of the presentence interview.” R., Vol. 2 at 36. But the record contains other

evidence of his financial status. Perhaps most helpful to him is the statement in the PSR

that Laura Trevino—who had been in a “serious relationship” with Defendant for about a

year—said that Defendant “ha[d] no assets or debts.” Id. at 34, 36. Even if truthful,

however, this statement was based on dated information: at sentencing in early May,

defense counsel advised that the relationship had ended “some months” earlier. R., Vol.

3 at 42. More importantly, the record contains other evidence that Defendant had some

financial wherewithal. The PSR reports that before his arrest he had been sending about

$150 a week to his family and $100 a month to the mother of his child in Mexico. And

the financial affidavit he submitted in December 2016 to obtain appointed counsel states

that he was earning $3,000 a month, paid monthly rent of $900, and had more than $300

in a bank account.

       The district court sentenced Defendant to time served and one year of supervised

release, and imposed a mandatory $100 assessment and a $1,000 fine. Defendant

objected to the fine, but the court overruled the objection.

       We review a sentencing court’s decision to impose a fine for “reasonableness


                                               2
under a deferential abuse-of-discretion standard.” United States v. Sharp, 749 F.3d 1267,

1291 (10th Cir. 2014). When a district court makes findings regarding a defendant’s

ability to pay a fine, we will reject those findings only if they are clearly erroneous. See

United States v. Perez-Jiminez, 654 F.3d 1136, 1145 (10th Cir. 2011). “A factual finding

is clearly erroneous if it lacks evidentiary support or if a review of the evidence leaves us

with the definite and firm conviction that a mistake has been made.” United States v.

Mirabal, 876 F.3d 1029, 1032 (10th Cir. 2017) (internal quotation marks omitted).

       Defendant argues that “the district court clearly erred in finding that [Defendant]

had the ability to pay a $1,000 fine.” Aplt. Br. at 5 (capitalization omitted). But that

misstates the burden of persuasion on the issue of ability to pay. Under USSG

§ 5E1.2(a), a sentencing court “shall impose a fine in all cases, except where the

defendant establishes that he is unable to pay and is not likely to become able to pay any

fine.” 1 As the defendant establishes language suggests, it is a defendant’s burden to

show that he falls within the exception. See Perez-Jiminez, 654 F.3d at 1145. In other

words, the district court need not find that the defendant had the ability to pay; rather, it

need find only that the defendant had not established his inability to pay. To be sure, the

district court said, “I infer from these facts that [Defendant] has the ability to pay a fine.”

R., Vol. 3 at 50. But such imprecision is not uncommon in oral pronouncements. The

court made clear that it understood what the proper inquiry was when it began its

1
  Defendant argues that we cannot affirm on the alternative ground that Defendant failed
to establish his future inability to pay because inability to pay a fine in the future is a
factual question and the district court made no finding on the matter. We need not
address that issue, however, because we affirm on his present ability to pay.


                                               3
observations on the matter by stating, “[Defendant] here has offered me nothing to show

that he cannot pay a fine.” Id. Thus, our review is limited to determining whether the

court clearly erred in finding that Defendant had not met his burden to show inability to

pay.

       We see no clear error. Defendant is correct that defendants can “‘rely and stand

upon . . . facts contained in the PSR’” to show inability to pay. Aplt. Br. at 9 (quoting

United States v. Labat, 915 F.2d 603, 604, 606 (10th Cir. 1990) (overturning fine of

$110,823.95 imposed on defendant who was unemployed, whose family was receiving

public assistance, and who rented home from sister)). But, as other circuits have

recognized, the absence of evidence—particularly a defendant’s failure to provide

financial information to the probation office—can make it hard for a defendant to carry

the burden of persuasion on the issue of financial ability. In United States v. Tocco, 135

F.3d 116, 133 (2d Cir. 1998), the court held that it was reasonable for the district court to

infer that the defendant “possessed considerably more assets than he admitted,” because

of his “failure to file tax returns over the past 10 years and his refusal to disclose financial

information during pre-sentencing proceedings.” It said that it could not “allow a

defendant’s lack of disclosure at the sentencing phase of the criminal proceedings against

him to work to his advantage on an appeal from that sentence.” Id; see United States v.

Hairston, 46 F.3d 361, 376–77 (4th Cir. 1995) (“defendant cannot meet his burden of

proof by simply frustrating the court’s ability to assess his financial condition”); United

States v. Martinez, 151 F.3d 384, 396 (5th Cir. 1998) (although the government must

produce evidence of ability to pay if the district court has adopted a PSR showing a


                                               4
limited ability to pay, the defendant failed to meet his burden of showing inability

“because he did not provide complete financial information to the Probation

Department”); United States v. Soyland, 3 F.3d 1312, 1315 (9th Cir. 1993) (defendant

“failed to carry the burden of showing an inability to pay the fine” when she “refused to

provide financial information to the probation officer”).2

       Moreover, there was adequate evidence to indicate that Defendant could have

accumulated enough assets before his arrest to now pay a modest $1,000 fine. As the

district court observed, Defendant was driving a car when he was arrested and, even

accounting for his making some monthly payments to support a child, the difference

between income and expenses suggested that Defendant had assets “that he has declined

to disclose.” R., Vol. 3 at 50. We disagree with Defendant that “evidence in the record

establishe[d] inability to pay.” Aplt. Reply Br. at 2. We are not saying that the district

court was compelled to impose a fine, only that the record did not prohibit imposition of

2
  Defendant did not invoke his privilege against self-incrimination in refusing to provide
the financial information. But even if he had invoked the privilege, there is a substantial
question (which we do not resolve here) whether that would have changed our analysis.
In United States v. Constantine, 263 F.3d 1122, 1128 (10th Cir. 2001), we recognized
that a defendant can invoke the Fifth Amendment at sentencing, but we saw “no merit . . .
to [the defendant’s] contention that the court enhanced his sentence as retaliation for his
refusal to answer questions on the earlier robbery.” “Rather,” we explained, “as a
consequence of his silence he was unable to carry his own burden of proving he was
entitled to the requested downward departure. Because the burden was his, the choice
between invoking his right against self-incrimination and proving the applicability of
mitigating circumstances was also his.” Id. at 1128–29 (citations and footnote omitted);
see Lee v. Crouse, 451 F.3d 598, 605 & n.3 (10th Cir. 2006) (the circuit courts “have
allowed sentencing courts to rely on, or draw inferences from, a defendant’s exercise of
his Fifth Amendment rights for purposes other than determining the facts of the offense
of conviction”).




                                             5
the fine.

       The district court did not commit clear error. We AFFIRM the judgment of the

district court.




                                          6